In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated February 2, 2005, as granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff slipped and fell on a puddle of water on the lobby floor of the defendant’s premises. She had exited from the building about 10 minutes before the accident, and at that time, she did not notice any water on the lobby floor. When she reentered the building, she saw some people with umbrellas enter the building before her, and observed a lot of water drip from their umbrellas.
The defendant established its entitlement to judgment as a matter of law by demonstrating that it did not create the alleged dangerous condition or have actual or constructive notice of the condition (see Perlongo v Park City 3 & 4 Apts., Inc., 31 AD3d 409 [2006]; Seneglia v FPL Foods, 273 AD2d 221 [2000]; McDuffie v Fleet Fin. Group, 269 AD2d 575 [2000]; Maguire v Southland Corp., 245 AD2d 347 [1997]; see also Puryear v New York City Hous. Auth., 255 AD2d 138 [1998]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact.
In light of our determination, we need not address the merit of the defendant’s remaining contentions. Spolzino, J.E, Florio, Lifson and Covello, JJ., concur.